DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 03/18/202.  Claims 1-20, of which claims 1 and 12 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
	Claims 1-11 are objected to because of the following informalities: 
the phrase “the first sampler” (lines 7, 10 and 14 of claim 1; line 1 of claim 9; line 4 of claim 11) with the phrase --the first data sampler--, because its antecedent base is found in line 2 of claim 1. 
the phrase “the second sampler” (lines 7, 10 and 15 of claim 1; line 1 of claim 10; line 3 of claim 11) with the phrase --the second data sampler--, because its antecedent base is found on line kk. 

Claims 2-8 are objected due to their dependency to the objected claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, claim recites the limitation “a receiver configured to receive a received signal” (line 2 of claim 1), which term “a received signal” makes it vague and indefinite, because if the signal has already received, then what is the purpose of the receiver. It is recommended to replace the limitation “a received signal” with phrase --a signal--.

Regarding claims 2-11, claims are rejected due to their dependency to the rejected claims 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 
	Claims 1-5, 7-13 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. US 10,574, 487 B1 to Hormati.

Regarding claims 1 and 12, Hormati discloses a system for calibrating sampler voltage offset drift, the system comprising: 
a receiver (Fig. 1: serial data receiver) configured to receive a received signal (lines 18-30 of col. 8: a serial data receiver as shown in FIG. 1 will be used as an example. This example receiver includes at least one stage of speculative DFE 150 supported by two comparators 120 performing concurrent time-sampling operations at two different amplitude thresholds, and a receiver clock system 170 to produce a sampling clock, the phase of which may be adjusted by a CDR correction to optimize data sampling timing. As shown, the data samplers include two comparators 120 generating comparator output slicing the data signal received from CTLE 110 and sampling the comparator output according to the sampling clock. Before sampling, the received data signal may be amplified and/or equalized by CTLE 110), the receiver including a first data sampler having a first voltage offset (lines 24-25 of col. 13: as shown, FIG. 4A includes the +Hl data sampler 401) and a second data sampler having a second voltage offset (lines 25-26 of col. 13: the spare sampler 402), the first and second data samplers configured to sample the received signal (lines 27-34 of col. 13: The +Hl data sampler 401 generates a phase-error signal Edge DS of the data signal as compared to the +VHl DFE correction factor during a [0, 1, 1] data pattern while spare sampler 402 generates phase-error signal Edge_SS of the data signal as compared to the spare sampler decision threshold Vt as initialized by the previously-determined vertical center of eye value and the +VHl DFE correction factor; lines 19-26 of col. 15: Method 600 further includes measuring 604 an eye opening of the data signal by adjusting a decision threshold of a spare sampler operating outside of the data signal processing path to determine a center-of-eye value for the decision threshold of the spare sampler. The decision threshold of the spare sampler is initialized 606 based on the center-of-eye value and the DFE correction factor, and respective sets of phase-error signals are generated 608 for the spare sampler and the data sampler responsive to a detection of a predetermined data pattern. The decision threshold of the data sampler is subsequently updated 610 based on an accumulation of differences in phase-error signals of the respective sets of phase-error signals.)
a calibration module configured to: 
match an initial operating condition of the first sampler with the second sampler (lines 15-19 of col. 15: FIG. 6 is a flowchart of a method 600, in accordance with some embodiments. As shown, method 600 includes sampling 602 a data signal using a data sampler operating in a data signal processing path having a decision threshold associated with a DFE correction factor); 
adjust the first voltage offset in a first voltage direction until an error rate between a first output of the first sampler and a second output of the second sampler meets a first threshold error value at a first threshold voltage offset value (line 33 of col. 10 to line 5 of col. 11 - truncated: the Dynamic Data Sampler Decision Threshold Adjustment ... in one particular example, the spare sampler decision threshold is increased until the spare sampler decisions differ from the data decisions reported by the data sampler by some predetermined ratio to find the top of the eye opening) {predetermined ratio is the error rate}; 
adjust the first voltage offset in a second voltage direction, opposite of the first voltage direction, until the error rate between the first output of the first sampler and the second output of the second sampler meets a second threshold error value at a second threshold voltage offset value (line 33 of col. 10 to line 8 of col. 11 - truncated: the Dynamic Data Sampler Decision Threshold Adjustment ... in one particular example, the spare sampler decision threshold is ... lowered until the spare sampler decisions again differ from the data decisions reported by the data sampler by the predetermined ratio to find the bottom of the eye; lines 56-64 of col 11: At least one embodiment incrementally modifies the decision threshold value currently in use by the data sampler based on the decisions obtained from the spare sampler, as decision from the spare sampler are assumed to be correct due to calibration of the vertical decision threshold according to a true center-of-eye value. In one example, the decision threshold of the data sampler is increased or decreased by a unit increment) {predetermined ratio is the error rate}

    PNG
    media_image1.png
    741
    592
    media_image1.png
    Greyscale

Hormati discloses all the limitation as stated above, except for expressly teaching to set the first voltage offset to a value between the first threshold voltage offset value and the second threshold voltage offset value. However, setting the voltage offset to a predetermined value, including but not limited to a value between the first threshold voltage offset value and the second threshold voltage offset value, is merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to set the first voltage offset, in the system of Hormati, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 2, Hormati discloses as stated above. Hormati also discloses wherein the system is a wireline electronic system (lines 10-13  of col. 4: In the receiver, the multilevel wire signals are detected to deter mine the received codeword, which is then decoded (e.g. by a mapping table lookup) into received data).

Regarding claim 3, Hormati discloses as stated above. Hormati also discloses wherein the receiver is a serializer/deserializer (SerDes) receiver (Fig. 1: serial data receiver).
Regarding claims 4 and 13, Hormati discloses as stated above. Hormati also discloses wherein the system is configured to calibrate the voltage offset drift during mission mode of the receiver (Title: sampling offset calibration during operation).

Regarding claim 5, Hormati discloses as stated above. Hormati also discloses wherein the voltage drift is caused by dynamic changes in the system including a temperature drift (line 33-40 of col. 10: Dynamic Data Sampler Decision Threshold Adjustment: As previously mentioned, reliable and error-free detection of received data signals may include accurate adjustment of a data sampler threshold at a predetermined time and amplitude position within the receive signal "eye". Drift of that predetermined sampler vs. signal relationship over time, temperature, or supply voltage can lead to an increased receive bit error rate, and ultimately detection failure).

Regarding claim 7, Hormati discloses as stated above except for expressly teaching wherein the first threshold error value and the second threshold error value are identical. However, choosing the first threshold error value and the second threshold error value  identical is merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose to set the first threshold error value and the second threshold error value identical, in the system of Hormati, to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 8 and 16, Hormati discloses as stated above except for expressly teaching wherein the calibration module is further configured to adjust the first voltage offset to be an average value of the first threshold voltage offset value and the second threshold voltage offset value. However, adjusting the first voltage offset to be an average value of the first threshold voltage offset value and the second threshold voltage offset value, is merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, to try to choose from a finites number of ways to adjust the first voltage offset, in the system of Hormati, to reach at the claimed invention with a reasonable expectation of success

Regarding claim 9, Hormati discloses as stated above. Hormati also discloses wherein the first sampler is a data recovery sampler (lines 24-25 of col. 13: as shown, FIG. 4A includes the +Hl data sampler 401).

Regarding claim 10, Hormati discloses as stated above. Hormati also discloses, wherein the second sampler is an eye monitor sampler (lines 25-26 of col. 13: the spare sampler 402; lines 19-24 of col. 15: Method 600 further includes measuring 604 an eye opening of the data signal by adjusting a decision threshold of a spare sampler operating outside of the data signal processing path to determine a center-of-eye value for the decision threshold of the spare sampler.).

Regarding claims 11 and 20, Hormati discloses as stated above. Hormati also discloses wherein the calibration module is configured to match the operating conditions by adjusting the second voltage offset until a sampling threshold of the second sampler is similar to a sampling threshold of the first sampler (lines 19-26 of col. 15: Method 600 further includes measuring 604 an eye opening of the data signal by adjusting a decision threshold of a spare sampler operating outside of the data signal processing path to determine a center-of-eye value for the decision threshold of the spare sampler. The decision threshold of the spare sampler is initialized 606 based on the center-of-eye value and the DFE correction factor, and respective sets of phase-error signals are generated 608 for the spare sampler and the data sampler responsive to a detection of a predetermined data pattern. The decision threshold of the data sampler is subsequently updated 610 based on an accumulation of differences in phase-error signals of the respective sets of phase-error signals.).

Regarding claim 17, Hormati discloses as stated above. Hormati also discloses wherein the calibrating is performed continuously during mission mode of the receiver (Title: sampling offset calibration during operation)..

Regarding claim 18, Hormati discloses as stated above. Hormati also discloses wherein the calibrating is performed when a system operating temperature is changed by a temperature interval (line 33-40 of col. 10: Dynamic Data Sampler Decision Threshold Adjustment: As previously mentioned, reliable and error-free detection of received data signals may include accurate adjustment of a data sampler threshold at a predetermined time and amplitude position within the receive signal "eye". Drift of that predetermined sampler vs. signal relationship over time, temperature, or supply voltage can lead to an increased receive bit error rate, and ultimately detection failure).

Regarding claim 19, Hormati discloses as stated above. Hormati also discloses wherein the calibrating is performed at fixed or variable time intervals Regarding claim 5, Hormati discloses as stated above. Hormati also discloses wherein the voltage drift is caused by dynamic changes in the system including a temperature drift (line 33-40 of col. 10: Dynamic Data Sampler Decision Threshold Adjustment: As previously mentioned, reliable and error-free detection of received data signals may include accurate adjustment of a data sampler threshold at a predetermined time and amplitude position within the receive signal "eye". Drift of that predetermined sampler vs. signal relationship over time, temperature, or supply voltage can lead to an increased receive bit error rate, and ultimately detection failure).

	Claims 6, 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. US 10,574, 487 B1 to Hormati in view of U.S. Patent Application Publication No. US 2019/0207740 A1 to Graumann.

Regarding claims 6, Hormati discloses as stated above except for expressly teaching a forward error correction (FEC) module in communication with the SerDes receiver, wherein the first threshold error value and the second threshold error value are below a FEC limit of the FEC module.
Graumann, in the same field of endeavor, disclose a forward error correction (FEC) module in communication with the SerDes receiver (abstract: A serializer/deserializer (SerDes) system includes a SerDes receiver and receiver logic, the receiver logic including a forward error correction (FEC) module), wherein the first threshold error value and the second threshold error value are below a FEC limit of the FEC module ([0017] In an example embodiment, the error bias comprises a difference between a number of bits changed from 0 to 1 by the FEC module, and a number of bits changed from a 1 to 0 by the FEC module.) {one of the ordinary skills understands that FEC limit (aka threshold) is directly proportional to a BER performance it is set to provide. Therefore, the threshold error values has to be equal or less than the FEC limit in order for FEC to perform properly and provide the required BER performance}.
It is desirable to give the receiver the ability to correct errors without needing a reverse channel to request re-transmission of data to avoid latency. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention , to use FEC as taught by Graumann to modify the receiver of Hormati in order to provide the receiver to correct errors in data transmission over noisy communication channel.

Regarding claims 14, Hormati discloses as stated above except for expressly teaching applying forward error correction (FEC) by a FEC module to the first output of the first sampler. 
Graumann, in the same field of endeavor, disclose applying forward error correction (FEC) by a FEC module to the first output of the first sampler (abstract: A serializer/deserializer (SerDes) system includes a SerDes receiver and receiver logic, the receiver logic including a forward error correction (FEC) module). It is desirable to give the receiver the ability to correct errors without needing a reverse channel to request re-transmission of data to avoid latency. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention , to use FEC as taught by Graumann to modify the receiver of Hormati in order to provide the receiver to correct errors in data transmission over noisy communication channel.

Regarding claims 15, Hormati discloses as stated above except for expressly teaching wherein the first threshold error value and the second threshold error value are less than or equal to a FEC limit of the FEC module.
Graumann, in the same field of endeavor, disclose wherein the first threshold error value and the second threshold error value are less than or equal to a FEC limit of the FEC module. (abstract: A serializer/deserializer (SerDes) system includes a SerDes receiver and receiver logic, the receiver logic including a forward error correction (FEC) module ; [0017] In an example embodiment, the error bias comprises a difference between a number of bits changed from 0 to 1 by the FEC module, and a number of bits changed from a 1 to 0 by the FEC module.) {one of the ordinary skills understands that FEC limit (aka threshold) is directly proportional to a BER performance it is set to provide. Therefore, the threshold error values has to be equal or less than the FEC limit in order for FEC to perform properly and provide the required BER performance}.
It is desirable to give the receiver the ability to correct errors without needing a reverse channel to request re-transmission of data to avoid latency. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention , to use FEC as taught by Graumann to modify the receiver of Hormati in order to provide the receiver to correct errors in data transmission over noisy communication channel.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631